                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            2:16-cr-00390(A) VAP-13

 Defendant           ESPINOZA, BRANDON                                       Social Security No. 1         9   8   5
 akas:   aka; Downer

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH     DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         08    26    2019

  COUNSEL                                                        MELISSA A. WEINBERGER, CJA
                                                                             (Name of Counsel)

    PLEA             / GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                               CONTENDERE          GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
           RACKETEER INFLUENCED AND CORRUPT ORGANIZATION CONSPIRACY, in Violation of TITLE 18 U.S.C.
          § 1962(d); as charged in COUNT ONE of the First Superseding Indictment; CONSPIRACY TO POSSESS WITH
          INTENT TO DISTRIBUTE AND DISTRIBUTE CONTROLLED SUBSTANCE, in Violation of TITLE 21 U.S.C. §§
          846, 841(b)(1)(B), as charged in COUNT ELEVEN of the First Superseding Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM
  ORDER

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable
to pay a fine.
Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the custody of the
Bureau of Prisons to be imprisoned for a term of: SEVENTY-EIGHT (78) MONTHS. This term consists of 78 months on
each of Counts 1 and 11 of the First Superseding Indictment, to be served concurrently.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four (4) years. This
term consists of 4 years on each of Counts 1 and 11 of the First Superseding Indictment, all such terms to run concurrently
under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
            Office and General Order 18-10.

         2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
            drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed
            eight tests per month, as directed by the Probation Officer.

         3. During the period of community supervision, the defendant shall pay the special assessment in accordance with
            this judgment's orders regarding such payment.

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.     BRANDON ESPINZOA                                                 Docket No.:    2:16-cr-00390(A) VAP



         4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

         5. The defendant shall not associate with anyone known to him to be a member of the Canta Ranas Gang and
            others known to him to be participants in the Canta Ranas Gang's criminal activities, with the exception of any
            family members. He may not wear, display, use or possess any gang insignias, emblems, badges, buttons, caps,
            hats, jackets, shoes, or any other clothing that defendant knows evidence affiliation with the Canta Ranas Gang,
            and may not display any signs or gestures that defendant knows evidence affiliation with the Canta Ranas Gang.

         6. As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a
            location where members of the Canta Ranas Gang meet or assemble.


         Upon motion of the government, all remaining counts are ordered dismissed as to this defendant.

         It is recommended that the defendant be designated to the facility at Terminal Island and/or Southern
         California area.

         Bond exonerated.

         Defendant informed of right to appeal.



           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.




                     Aug 29, 2019
                     Date                                                  Virginia A. Phillips, Chief U.S. District Judge
           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
           other qualified officer.

                                                                           Kiry Gray, Clerk, U.S. District Court



                     Aug 29, 2019                           By             /s/
                     Filed Date                                            Beatrice Herrera, Courtoom Deputy Clerk




CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 2 of 4
 USA vs.        BRANDON ESPINZOA                                                Docket No.:     2:16-cr-00390(A) VAP


           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:
           1.    The defendant must not commit another federal, state, or           9.    The defendant must not knowingly associate with any persons
                 local crime;                                                             engaged in criminal activity and must not knowingly associate
           2.    he defendant must report to the probation office in the                  with any person convicted of a felony unless granted
                 federal judicial district of residence within 72 hours of                permission to do so by the probation officer. This condition
                 imposition of a sentence of probation or release from                    will not apply to intimate family members, unless the court
                 imprisonment, unless otherwise directed by the probation                 has completed an individualized review and has determined
                 officer;                                                                 that the restriction is necessary for protection of the
           3.    The defendant must report to the probation office as                     community or rehabilitation;
                 instructed by the court or probation officer;                      10.   The defendant must refrain from excessive use of alcohol and
           4.    The defendant must not knowingly leave the judicial                      must not purchase, possess, use, distribute, or administer any
                 district without first receiving the permission of the court             narcotic or other controlled substance, or any paraphernalia
                 or probation officer;                                                    related to such substances, except as prescribed by a
           5.    The defendant must answer truthfully the inquiries of the                physician;
                 probation officer, unless legitimately asserting his or her        11.   The defendant must notify the probation officer within 72
                 Fifth Amendment right against self-incrimination as to                   hours of being arrested or questioned by a law enforcement
                 new criminal conduct;                                                    officer;
           6.    The defendant must reside at a location approved by the            12.   For felony cases, the defendant must not possess a firearm,
                 probation officer and must notify the probation officer at               ammunition, destructive device, or any other dangerous
                 least 10 days before any anticipated change or within 72                 weapon;
                 hours of an unanticipated change in residence or persons           13.   The defendant must not act or enter into any agreement with
                 living in defendant’s residence;                                         a law enforcement agency to act as an informant or source
           7.    The defendant must permit the probation officer to                       without the permission of the court;
                 contact him or her at any time at home or elsewhere and            14.   As directed by the probation officer, the defendant must notify
                 must permit confiscation of any contraband prohibited by                 specific persons and organizations of specific risks posed by
                 law or the terms of supervision and observed in plain                    the defendant to those persons and organizations and must
                 view by the probation officer;                                           permit the probation officer to confirm the defendant’s
           8.    The defendant must work at a lawful occupation unless                    compliance with such requirement and to make such
                 excused by the probation officer for schooling, training,                notifications;
                 or other acceptable reasons and must notify the probation          15.   The defendant must follow the instructions of the probation
                 officer at least ten days before any change in                           officer to implement the orders of the court, afford adequate
                 employment or within 72 hours of an unanticipated                        deterrence from criminal conduct, protect the public from
                 change;                                                                  further crimes of the defendant; and provide the defendant
                                                                                          with needed educational or vocational training, medical care,
                                                                                          or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 3 of 4
 USA vs.     BRANDON ESPINZOA                                           Docket No.:    2:16-cr-00390(A) VAP


             The defendant must also comply with the following special conditions (set forth below).


            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
           SANCTIONS

                   The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives
           interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment
           under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C.
           § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed
           before April 24, 1996.

                   If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision,
           the defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                   The defendant must notify the United States Attorney within thirty (30) days of any change in the
           defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are
           paid in full. 18 U.S.C. § 3612(b)(l)(F).

                   The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
           material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine
           or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the
           government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
           payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation
           18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:

                          1. Special assessments under 18 U.S.C. § 3013;
                          2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
           before the United
                               States is paid):
                                  Non-federal victims (individual and corporate),
                                  Providers of compensation to non-federal victims,
                                  The United States as victim;
                          3. Fine;
                          4. Community restitution, under 18 U.S.C. § 3663(c); and
                          5. Other penalties and costs.

             CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                           SANCTIONS

                   As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed
           release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing
           their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income
           and expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit
           without prior approval of the Probation Officer.

                   The defendant must maintain one personal checking account. All of defendant’s income, “monetary
           gains,” or other pecuniary proceeds must be deposited into this account, which must be used for payment of all
           personal expenses. Records of all other bank accounts, including any business accounts, must be disclosed to
           the Probation Officer upon request.

                     The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value
CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 4 of 4
                                                                RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                              to
            Defendant noted on
            appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                              to
      at
                the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
                Commitment.
                                                                    United States Marshal


                                                       By
                      Date                                          Deputy Marshal

                                                            CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
            on file in my office, and in my legal custody.
                                                                    Clerk, U.S. District Court


                                                       By
                      Filed Date                                    Deputy Clerk



                                            FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
           supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

                  These conditions have been read to me. I fully understand the conditions and have been provided a
           copy of them.


                     (Signed)
                            Defendant                                            Date



                             U. S. Probation Officer/Designated Witness                  Date

CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 5 of 4
 USA vs.     BRANDON ESPINZOA                          Docket No.:   2:16-cr-00390(A) VAP




CR-104 (wpd 10/18)              JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 6 of 4
